[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                          No. 10-13909               APR 27, 2011
                                                                      JOHN LEY
                                      Non-Argument Calendar             CLERK
                                   ________________________
                                D.C. Docket No. 4:09-cv-00141-HLM

COREY JACKSON,

lllllllllllllllllllllllllllllllllllllll l                             Plaintiff-Appellant,

    versus

B&L DISPOSAL, INC.,
d.b.a. BLD Roll-Off Containers,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________
                                        (April 27, 2011)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:

         Corey Jackson appeals the district court’s grant of summary judgment in his

employment discrimination lawsuit, which claimed retaliation by his former
employer, B&L Disposal, Inc., in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e–3(a).

                                          I.

      Jackson, a white male, had complained to John Griffin, his immediate

supervisor at B&L, about his co-workers using racial slurs in casual conversation

during lunches, breaks, and occasionally during work. A few days later Griffin

told Jackson that he had been fired from his position.

      Jackson brought an employment discrimination lawsuit against B&L

alleging retaliation under Title VII. He alleged that he was fired by B&L because

of his complaints to Griffin about his co-workers’ use of racial slurs. B&L moved

for summary judgment, submitting affidavits and a statement of material facts in

support and arguing that Jackson had not presented a prima facie retaliation case

under Title VII.

      B&L pointed out and Jackson conceded in his response to B&L’s statement

of material facts that, although Griffin had told Jackson he had been fired, Griffin

did not have the authority to fire him and that decision was instead made by Brian

Stover, B&L’s owner. Additionally, Jackson admitted that he had not told Stover

about his complaint and that he did not know whether Griffin had told Stover. In

sworn affidavits attached to B&L’s summary judgment motion, both Griffin and

                                          2
Stover stated that Griffin had not told Stover of Jackson’s complaint before

Jackson was fired, and Stover stated that he did not know about the complaint

before he fired Jackson.

      The district court granted B&L’s summary judgment motion. Jackson

contends that was error because he presented a prima facie retaliation case under

Title VII.

                                          II.

      “We review de novo a district court’s grant of summary judgment, applying

the same legal standards as the district court. We will affirm if, after construing

the evidence in the light most favorable to the non-moving party, we find that no

genuine issue of material fact exists and the moving party is entitled to judgment

as a matter of law.” Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253,

1263–1264 (11th Cir. 2010) (citation omitted). “[A] party opposing a properly

supported motion for summary judgment may not rest upon mere allegation or

denials of his pleading, but must set forth specific facts showing that there is a

genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256, 106

S.Ct. 2505, 2514 (1986).

      To successfully establish a prima facie retaliation case under Title VII, the

plaintiff must show: (1) he engaged in statutorily protected expression; (2) he

                                          3
suffered an adverse employment action; and (3) there was a causal connection

between the protected expression and the adverse action. Crawford v. Carroll, 529

F.3d 961, 970 (11th Cir. 2005). Jackson argues, among other things, that he

presented sufficient evidence of a causal connection because his complaint

occurred so close in time to his termination. He asserts that temporal proximity

alone provides enough circumstantial evidence to create a genuine issue of

material fact about the causal connection between his complaint to Griffin and his

termination by Stover.

      “To establish a causal connection, a plaintiff must show that the

decision-makers were aware of the protected conduct, and that the protected

activity and the adverse actions were not wholly unrelated.” Shannon v. BellSouth

Telecomms., Inc., 292 F.3d 712, 716 (11th Cir. 2002) (quoting Gupta v. Fla. Bd.

of Regents, 212 F.3d 571, 590 (11th Cir. 2000)). “Discrimination is about actual

knowledge, and real intent, not constructive knowledge and assumed intent.

When evaluating a charge of employment discrimination, then, we must focus on

the actual knowledge and actions of the decision-maker.” Walker v. Prudential

Prop. & Cas. Ins. Co., 286 F.3d 1270, 1274 (11th Cir. 2002) (citation omitted).

      The general rule is that close temporal proximity between the
      employee’s protected conduct and the adverse employment action is
      sufficient circumstantial evidence to create a genuine issue of

                                         4
      material fact of a causal connection. However, there is this
      exception: temporal proximity alone is insufficient to create a
      genuine issue of fact as to causal connection where there is
      unrebutted evidence that the decision maker did not have knowledge
      that the employee engaged in protected conduct.

Brungart v. BellSouth Telecomms., Inc., 231 F.3d 791, 799 (11th Cir. 2000)

(emphasis added).

      Jackson failed to establish a causal connection between his complaint and

his termination. As we have already noted, Jackson admitted that Stover had sole

authority to hire and fire him, that he had not told Stover about his complaint, and

that he did not know whether Griffin told Stover about his complaint. In sworn

affidavits both Stover and Griffin denied that Griffin had informed Stover of

Jackson’s complaint before Jackson was terminated. And Stover denied knowing

anything about the complaint before Jackson was terminated. Because that

evidence was not rebutted, under Brungart the district court did not err in finding

that there was no genuine issue of material fact as to the causal connection

between Jackson’s complaint and his termination. And because Jackson did not

establish a causal connection, he failed to present a prima facie case of retaliation

under Title VII.

      AFFIRMED.




                                          5